PER CURIAM.
Maria Saja Jaramillo de Uejbe and Isidro A. Uejbe appeal a final judgment after non-jury trial in an ejectment case. We affirm.
The determination of the credibility of witnesses is for the trial court, not this court. See Marrone v. Miami Nat’l Bank, 507 So.2d 652, 653 (Fla. 3d DCA 1987). Any issue regarding the sufficiency of the evidence is precluded by the absence of a *1285trial transcript. See Applegate v. Barnett Bank, 377 So.2d 1150, 1152 (Fla.1979).
The argument that this civil action was barred by the res judicata effect of an earlier county court proceeding is not properly preserved for appellate review. That being so, we need not address appel-lees’ alternative argument that even if it had been properly preserved, it would have no merit. The same analysis applies to the argument pertaining to adverse possession.
The appellants argue that the trial court failed to rule on their counterclaim. However, it is clear from the wording of the judgment that the trial court ruled in favor of appellees on all claims. Given the findings in the court’s judgment, it necessarily follows that the counterclaim fails.
Affirmed.